        Case: 3:18-cv-01002-jdp Document #: 113 Filed: 10/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EVAN B. CASEY,

        Plaintiff,
                                                     Case No. 18-cv-1002-jdp
   v.

RENEE SCHUELER, ANGIE HODGE,
SALAM SYED, ELIZABETH LINDER,
FIONA GIBBONS, NURSE DENISE
VALERIUS, BRYAN GERRY, MICHAEL
DITTMANN, AND SUE NOVAK,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                10/15/2020
        Peter Oppeneer, Clerk of Court                        Date
